Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P. 4, filed 08/16/2022, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 
Applicant’s arguments, see P. 4-8, filed 08/16/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest art of record is Hatano (JP-20150864-A), hereinafter Hatano, in view of Kaneko et al. (WO-2012029717-A1), hereinafter Kaneko, and in view of Yu et al. (CN-104805484-A), hereinafter Yu. Modified Hatano does not teach or suggest the claimed area ratio of Cube orientation {100}<001> of 2-10% in EBSD measurement of a rolling parallel cross section or the claimed ratio of (an average crystal grain size of Cube orientation {100}<001> of the rolling parallel cross section)/(an average crystal grain size of the rolling parallel cross section) is from 0.75 to 1.5.
Modified Hatano further does not teach or suggest a specific temperature increase rate during solutionizing and there is no teaching or suggestion to restrict the temperature increase rate during solutionizing to the 10-30°C/s as required by the instant specification to produce the claimed Cube orientation features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736